


Exhibit 10.3

 

TYCO INTERNATIONAL

 

CHANGE IN CONTROL SEVERANCE PLAN FOR CERTAIN

 

U.S. OFFICERS AND EXECUTIVES

 

Amended and Restated as of October 1, 2012

 

--------------------------------------------------------------------------------


 

ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN

1

 

 

 

Section 1.01

Purpose of the Plan

1

Section 1.02

Term of the Plan

1

Section 1.03

Compliance with Code Section 409A

1

 

 

 

ARTICLE II

DEFINITIONS

1

 

 

 

Section 2.01

“Annual Bonus”

1

Section 2.02

“Base Salary”

1

Section 2.03

“Board”

1

Section 2.04

“Cause”

1

Section 2.05

“Change in Control”

1

Section 2.06

“Change in Control Termination”

2

Section 2.07

“COBRA”

2

Section 2.08

“Code”

3

Section 2.09

“Committee”

3

Section 2.10

“Company”

3

Section 2.11

“Effective Date”

3

Section 2.12

“Eligible Employee”

3

Section 2.13

“Employee”

3

Section 2.14

“Employer”

3

Section 2.15

“ERISA”

3

Section 2.16

“Exchange Act”

3

Section 2.17

“Executive Severance Plan”

3

Section 2.18

“Good Reason Resignation”

3

Section 2.19

“Involuntary Termination”

4

Section 2.20

“Key Employee”

4

Section 2.21

“Notice Pay”

4

Section 2.22

“Officer”

4

Section 2.23

“Participant”

5

Section 2.24

“Permanent Disability”

5

Section 2.25

“Plan”

5

Section 2.26

“Plan Administrator”

5

Section 2.27

“Postponement Period”

5

Section 2.28

“Potential Change in Control”

5

Section 2.29

“Release”

6

Section 2.30

“Segment President”

6

Section 2.31

“Service”

6

Section 2.32

“Separation from Service”

6

Section 2.33

“Separation from Service Date”

6

Section 2.34

“Severance Benefits”

6

Section 2.35

“Severance Period”

7

Section 2.36

“Subsidiary”

7

Section 2.37

“Successor”

7

Section 2.38

“Voluntary Resignation”

7

 

 

 

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

7

 

 

 

Section 3.01

Participation

7

Section 3.02

Conditions

7

 

 

 

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

9

 

i

--------------------------------------------------------------------------------


 

Section 4.01

Amount of Severance Benefits Upon Involuntary Termination and Good Reason
Resignation

9

Section 4.02

Voluntary Resignation; Termination Due to Death or Permanent Disability

11

Section 4.03

Termination for Cause

11

Section 4.04

Reduction of Severance Benefits

12

Section 4.05

Non-Duplication of Benefits

12

 

 

 

ARTICLE V

METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS

12

 

 

 

Section 5.01

Method of Payment

12

Section 5.02

Other Arrangements

13

Section 5.03

Code Section 409A

13

Section 5.04

Termination of Eligibility for Benefits

14

Section 5.05

Limitation on Benefits

14

 

 

 

ARTICLE VI

CONFIDENTIALITY AND NON-DISPARAGEMENT

15

 

 

 

Section 6.01

Confidential Information

15

Section 6.02

Non-Disparagement

16

Section 6.03

Reasonableness

16

Section 6.04

Equitable Relief

16

Section 6.05

Survival of Provisions

17

 

 

 

ARTICLE VII

THE PLAN ADMINISTRATOR

17

 

 

 

Section 7.01

Authority and Duties

17

Section 7.02

Compensation of the Plan Administrator

17

Section 7.03

Records, Reporting and Disclosure

17

 

 

 

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

18

 

 

 

Section 8.01

Amendment, Suspension and Termination

18

Section 8.02

Duration

18

 

 

 

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

18

 

 

 

Section 9.01

Records

18

Section 9.02

Payment

18

Section 9.03

Discretion

18

 

 

 

ARTICLE X

CLAIMS PROCEDURES

19

 

 

 

Section 10.01

Claim

19

Section 10.02

Initial Claim

19

Section 10.03

Appeals of Denied Administrative Claims

20

Section 10.04

Appointment of the Named Appeals Fiduciary

20

Section 10.05

Arbitration; Expenses

20

 

 

 

ARTICLE XI

MISCELLANEOUS

21

 

 

 

Section 11.01

Nonalienation of Benefits

21

Section 11.02

Notices

21

Section 11.03

Successors

21

Section 11.04

Other Payments

21

Section 11.05

No Mitigation

21

Section 11.06

No Contract of Employment

22

Section 11.07

Severability of Provisions

22

 

ii

--------------------------------------------------------------------------------


 

Section 11.08

Heirs, Assigns, and Personal Representatives

22

Section 11.09

Headings and Captions

22

Section 11.10

Gender and Number

22

Section 11.11

Unfunded Plan

22

Section 11.12

Payments to Incompetent Persons

22

Section 11.13

Lost Payees

22

Section 11.14

Controlling Law

22

 

 

 

SCHEDULE A

SEVERANCE BENEFITS SALARY REPLACEMENT AND ANNUAL BONUS

A-1

 

iii

--------------------------------------------------------------------------------


 

ARTICLE I

 

BACKGROUND, PURPOSE AND TERM OF PLAN

 

Section 1.01         Purpose of the Plan. The purpose of the Plan is to provide
Eligible Employees with certain compensation and benefits as set forth in the
Plan in the event the Eligible Employee’s employment with the Company or a
Subsidiary is terminated due to a Change in Control Termination. The Plan is not
intended to be an “employee pension benefit plan” or “pension plan” within the
meaning of Section 3(2) of ERISA. Rather, this Plan is intended to be a “welfare
benefit plan” within the meaning of Section 3(1) of ERISA and to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations, section 2510.3-2(b). Accordingly, the benefits paid by
the Plan are not deferred compensation and no employee shall have a vested right
to such benefits.

 

Section 1.02         Term of the Plan. The Plan shall generally be effective as
of the Effective Date, but subject to amendment from time to time in accordance
with Section 8.01. The Plan shall continue until terminated pursuant to
Article VIII of the Plan.

 

Section 1.03         Compliance with Code Section 409A. The terms of this Plan
are intended to, and shall be interpreted so as to, comply in all respects with
the provisions of Code Section 409A and the regulations and rulings promulgated
thereunder.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS

 

Section 2.01         “Annual Bonus” shall mean 100% of the Participant’s target
annual bonus.

 

Section 2.02         “Base Salary” shall mean the annual base salary in effect
as of the Participant’s Separation from Service Date.

 

Section 2.03         “Board” shall mean the Board of Directors of the Company,
or any successor thereto, or a committee thereof specifically designated for
purposes of making determinations hereunder.

 

Section 2.04         “Cause” shall mean an Employee’s (i) substantial failure or
refusal to perform duties and responsibilities of his or her job as required by
the Company, (ii) material violation of any fiduciary duty owed to the Company,
(iii) conviction of, or entry of a plea of nolo contendere with respect to, a
felony, (iv)  conviction of, or entry of a plea of nolo contendere with respect
to, a  misdemeanor which involves dishonesty, fraud or morally repugnant
behavior, (v) dishonesty, (vi) theft, (vii) violation of Company rules or
policy, or (viii) other egregious or morally repugnant conduct that has, or
could have, a serious and detrimental impact on the Company and its employees.
The Plan Administrator, in its sole and absolute discretion, shall determine
Cause.

 

Section 2.05         “Change in Control” shall mean any of the following events:

 

(i)            any “person” (as defined in Section 13(d) and 14(d) of the
Exchange Act, excluding for this purpose, (i) the Company or any subsidiary
company (wherever incorporated) of the Company as defined by the law of the
Company’s place of incorporation or (ii) any employee benefit plan (or related
trust) sponsored or maintained by the Company or any such subsidiary company ,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly of securities of the Company representing
more than 30 percent of the combined voting power of the Company’s then
outstanding securities; provided, however, that no Change in Control will be
deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company;

 

(ii)           persons who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason (including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction) to
constitute at least a majority thereof, provided that any person becoming a
Director of the Company subsequent to the Effective Date shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least 50 percent of the Incumbent Directors; but
provided further, that any such person whose initial assumption of office is in
connection with an actual or threatened proxy contest relating to the election
of members of the Board or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as defined in Section 13(d) and 14(d) of
the Exchange Act) other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director;

 

(iii)          consummation of a reorganization, merger or consolidation or sale
or other disposition of at least 80 percent of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiary companies (wherever
incorporated) of the Company as defined by the law of the Company’s place of
incorporation in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of the Company; or

 

2

--------------------------------------------------------------------------------


 

(iv)          approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

Section 2.06         “Change in Control Termination” shall mean a Participant’s
Involuntary Termination or Good Reason Resignation that occurs during the period
beginning 60 days prior to the date of a Change in Control and ending two years
after the date of such Change in Control.

 

Section 2.07         “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and the regulations promulgated
thereunder.

 

Section 2.08         “Code” shall mean the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

Section 2.09         “Committee” shall mean the Compensation and Human Resources
Committee of the Board or such other committee appointed by the Board to assist
the Company in making determinations required under the Plan in accordance with
its terms. The “Committee” may delegate its authority under the Plan to an
individual or another committee.

 

Section 2.10         “Company” shall mean Tyco International Ltd.  Unless it is
otherwise clear from the context, Company shall generally include participating
Subsidiaries.

 

Section 2.11         “Effective Date” shall mean October 1, 2012.

 

Section 2.12         “Eligible Employee” shall mean an Employee employed in the
United States who is designated within one of the employee classification
categories specified on Schedule A; provided that the employee classification
“Select Other Band 1 — 3” shall consist of Employees who are specifically
identified by the Committee (or its designee) from time to time. If there is any
question as to whether an Employee is deemed an Eligible Employee for purposes
of the Plan, the Plan Administrator shall make the determination.

 

Section 2.13         “Employee” shall mean an individual employed by an Employer
as a common law employee on the United States payroll of Tyco International Ltd.
or a Subsidiary, and shall not include any person working for the Company
through a temporary service or on a leased basis or who is hired by the Company
as an independent contractor, consultant, or otherwise as a person who is not an
employee for purposes of withholding federal employment taxes, as evidenced by
payroll records or a written agreement with the individual, regardless of any
contrary governmental or judicial determination or holding relating to such
status or tax withholding.

 

Section 2.14         “Employer” shall mean the Company or any Subsidiary with
respect to which this Plan has been adopted.

 

Section 2.15         “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended, and the regulations promulgated thereunder.

 

Section 2.16         “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the regulations promulgated thereunder.

 

Section 2.17         “Executive Severance Plan” shall mean the Tyco
International Severance Plan for U.S. Officers and Executives, which plan is
superseded by this Plan in the event of any Participant’s Change in Control
Termination.

 

Section 2.18         “Good Reason Resignation” shall mean any retirement or
termination of employment by a Participant that is not initiated by the Company
or any Subsidiary and that is caused by any one or more of the following events
which occurs during the period beginning 60 days prior to the date of a Change
in Control and ending two years after the date of such Change in Control:

 

(i)           Without the Participant’s written consent, assignment to the
Participant of any duties inconsistent in any material respect with the
Participant’s authority, duties or responsibilities as in effect immediately

 

3

--------------------------------------------------------------------------------


 

prior to the Change in Control which represent a diminution of such duties, or
any other action by the Company which results in a material diminution in such
authority, duties or responsibilities;

 

(ii)           Without the Participant’s written consent, a material change in
the geographic location at which the Participant must perform services to a
location which is more than 50 miles from the Participant’s principal place of
business immediately preceding the Change in Control; provided, that such change
in location extends the commute of such Participant;

 

(iii)          Without the Participant’s written consent, a material reduction
to the Participant’s base compensation and benefits, taken as a whole, as in
effect immediately prior to the Change in Control; or

 

(iv)          The Company’s failure to obtain a satisfactory agreement from any
Successor to assume and agree to perform the Company’s obligations to the
Participant under this Plan, as contemplated in Section 11.03 herein.

 

Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Resignation only if the Participant provides written notice to the
Company specifying in reasonable detail the events or conditions upon which the
Participant is basing such Good Reason Resignation and the Participant provides
such notice within 90 days after the event that gives rise to the Good Reason
Resignation. Within 30 days after notice has been received, the Company shall
have the opportunity, but shall have no obligation, to cure such events or
conditions that give rise to the Good Reason Resignation. If the Company does
not cure such events or conditions within the 30-day period, the Participant may
terminate employment with the Company based on Good Reason Resignation within 30
days after the expiration of the cure period.

 

Section 2.19         “Involuntary Termination” shall mean the date that a
Participant involuntarily separates from service with the Company and its
Affiliates within the meaning of Code Section 409A and shall not include a
separation from service for Cause, Permanent Disability or death, as provided
under and subject to the conditions of Article III.

 

Section 2.20         “Key Employee” shall mean an Employee who, at any time
during the 12-month period ending on the identification date, is a “specified
employee” under Code Section 409A, as determined by the Committee or its
delegate. The determination of Key Employees, including the number and identity
of persons considered specified employees and the identification date, shall be
made by the Committee or its delegate in accordance with the provisions of Code
Section 409A and the regulations promulgated thereunder.

 

Section 2.21         “Notice Pay” shall mean the amounts that a Participant is
eligible to receive pursuant to Section 4.01(a) of the Plan.

 

Section 2.22         “Officer” shall mean any individual who, immediately before
the Change in Control, is an officer of the Company as such term is defined
pursuant to Rule 16a-1(f) as promulgated under the Exchange Act.

 

Section 2.23         “Participant” shall mean any Eligible Employee who meets
the requirements of Article III and thereby becomes eligible for salary
replacement and other benefits under the Plan.

 

Section 2.24         “Permanent Disability” shall mean that an Employee has a
permanent and total incapacity from engaging in any employment for the Employer
for physical or mental reasons. A “Permanent Disability” shall be deemed to
exist if the Employee meets the requirements for disability benefits under the
Employer’s long-term disability plan or under the requirements for disability
benefits under the Social Security law (or similar law outside the United
States, if the Employee is employed in that jurisdiction) then in effect, or if
the Employee is designated with an inactive employment status at the end of a
disability or medical leave.

 

Section 2.25         “Plan” means the Tyco International Change in Control
Severance Plan for Certain U.S. Officers and Executives, as set forth herein,
and as the same may from time to time be amended.

 

Section 2.26         “Plan Administrator” shall mean, for the period prior to a
Potential Change in Control,

 

4

--------------------------------------------------------------------------------

 

the individual(s) appointed by the Committee to administer the terms of the Plan
as set forth herein and if no individual is appointed by the Committee to serve
as the Plan Administrator for the Plan, the Plan Administrator shall be the
Executive Vice-President, Human Resources (or the equivalent) of the Company. In
the event of the occurrence of a Potential Change in Control, the Executive
Vice-President, Human Resources (or the equivalent) shall appoint a person or
entity independent of the Company and any person operating under the Company’s
control or on its behalf to serve as Plan Administrator (and such person or
entity shall be the Plan Administrator for all purposes after such appointment),
and such appointment shall take effect and become irrevocable as of the date of
said appointment (provided that such appointment shall be revocable if a Change
in Control does not occur and the Potential Change in Control expires in
accordance with Section 2.26(y)). For periods prior to a Potential Change in
Control, the Plan Administrator may delegate all or any portion of its authority
under the Plan to any other person(s).

 

Section 2.27                            “Postponement Period” shall mean, for a
Key Employee, the period of six months after the Key Employee’s Separation from
Service Date (or such other period as may be required by Code Section 409A)
during which deferred compensation may not be paid to the Key Employee under
Code Section 409A.

 

Section 2.28                            “Potential Change in Control” shall mean
the occurrence and continuation of any of the following: (a) any “person” (as
defined in Section 13(d) and 14(d) of the Exchange Act), excluding for this
purpose, (i) the Company or any subsidiary company (wherever incorporated) of
the Company as defined by the law of the Company’s place of incorporation , or
(ii) any employee benefit plan of the Company (or related trust) sponsored or
maintained by the Company or any such subsidiary company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly of securities of the Company representing more than 5 percent of the
combined voting power of the Company’s then outstanding securities unless such
Person has reported or is required to report such ownership on Schedule 13G
under the Exchange Act (or any comparable or successor report) or on Schedule
13D under the Exchange Act (or any comparable or successor report), which
Schedule 13D does not state any intention to or reserve the right to control or
influence the management or policies of the Company or engage in any of the
actions specified in Item 4 of such Schedule (other than the disposition of the
common stock) so long as such Person neither reports nor is required to report
such ownership other than as described in this paragraph; provided, however,
that a Potential Change in Control will not be deemed to have occurred as a
result of a change in ownership percentage resulting solely from an acquisition
of securities by the Company, (b) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
(c) any “person” (as defined in subsection(a)) publicly announces an intention
to take or to consider taking actions which, if consummated, would constitute or
result in a Change in Control, (d) any person (as defined in subsection (a))
commences a solicitation (as defined in Rule 14a-1 of the Exchange Act) of
proxies or consents that has the purpose of effecting or would (if successful)
result in a Change in Control, (e) a tender or exchange offer for at least 30%
of the outstanding voting securities of the Company, made by a “person” (as
defined in subsection (a)), is first published or sent or given (within the
meaning of Rule 14d-2(a) of the Exchange Act), or (f) the Board adopts a
resolution to the effect that, for purposes of the Plan, a Potential Change in
Control has occurred. The Potential Change in Control shall be deemed in effect
until the earlier of (x) the occurrence of a Change in Control, or (y) the
adoption by the Board of a resolution stating that, for purposes of the Plan,
the Potential Change in Control has expired.

 

Section 2.29                            “Release” shall mean the Separation of
Employment Agreement and General Release, as provided by the Company.

 

Section 2.30                            “Separation from Service” means
“separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) and the applicable regulations and ruling promulgated
thereunder.

 

Section 2.31                            “Separation from Service Date” shall
mean, with respect to a Participant, the date on which such Participant
experiences a Separation from Service.

 

Section 2.32                            “Service” shall mean the total number of
years and completed months the Participant was an Employee of the Company.
Service with any predecessor employer or with a Subsidiary prior to the
Subsidiary’s becoming part of the Company shall be recognized only to the extent
specified in the merger, acquisition or other documentation pursuant to which
the Subsidiary became part of the Company. Periods of authorized leave of
absence, such as military leave, will be included in Service only to the extent
required by applicable law. Any period of employment with the Company, a
Subsidiary, or a predecessor employer for which an Eligible Employee

 

5

--------------------------------------------------------------------------------


 

previously received severance benefits, shall be excluded from Service.

 

Section 2.33                            “Severance Benefits” shall mean the
salary and bonus replacement amounts and other benefits that a Participant is
eligible to receive pursuant to Article IV of the Plan.

 

Section 2.34                            “Severance Period” shall mean the period
for which a Participant is entitled to receive  Severance Benefits under this
Plan, as set forth on Schedule A.

 

Section 2.35                            “Subsidiary” shall mean (i) a subsidiary
company (wherever incorporated) as defined by the law of the Company’s place of
incorporation, (ii) any separately organized business unit, whether or not
incorporated, of the Company, (iii) any employer that is required to be
aggregated with the Company pursuant to section 414 of the Internal Revenue Code
of 1986, as amended, and regulations issued thereunder, and (iv) any service
recipient or employer that is within a controlled group of corporations with the
Company as defined in Code Sections 1563(a)(1), (2) and (3) where the phrase “at
least 50%” is substituted in each place “at least 80%” appears or is with the
Company as part of a group of trades or businesses under common control as
defined in Code Section 414(c) and Treas. Reg. Section 1.414(c)-2 where the
phrase “at least 50%” is substituted in each place “at least 80%” appears,
provided, however, that when the relevant determination is to be based upon
legitimate business criteria (as described in Treas. Reg.
Section 1.409A-1(b)(5)(iii)(E) and Section 1.409A-1(h)(3)), the phrase “at least
20%” shall be substituted in each place “at least 80%” appears as described
above with respect to both a controlled group of corporations and trades or
business under common control.

 

Section 2.36                            “Successor” shall mean any corporation
or unincorporated entity or group of corporations or unincorporated entities
which acquires ownership, directly or indirectly, through merger, consolidation,
purchase or otherwise, of all or substantially all of the assets of the Company.

 

Section 2.37                            “Voluntary Resignation” shall mean any
Separation from Service that is not initiated by the Company or any Subsidiary
other than a Good Reason Resignation.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

 

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

 

Section 3.01                            Participation.  Each Eligible Employee
in the Plan who incurs a Change in Control Termination and who satisfies the
conditions of Section 3.02 shall be eligible to receive the Severance Benefits
described in this Plan, subject however, to the application of the
non-duplication provisions of Section 4.05.

 

Section 3.02                            Conditions.

 

(a)                                 Eligibility for any Severance Benefits is
expressly conditioned on the occurrence of the following within 60 days after
the Participant’s Separation from Service Date: (i) execution by the Participant
of a Release in the form provided by the Company and delivery of the Release to
the Company within 45 days of the Separation from Service Date, and
non-revocation of the Release during the seven-day period following the
execution of the Release; (ii) compliance by the Participant with all the terms
and conditions of such Release; (iii) the Participant’s written agreement to the
confidentiality and non-disparagement provisions in Article VI during and after
the Participant’s employment with the Company; and (iv) to the extent permitted
in Section 4.04 of the Plan, execution of a written agreement that authorizes
the deduction of amounts owed to the Company prior to the payment of any
Severance Benefits (or in accordance with any other schedule as is agreed
between the Participant and the Company).  If the Plan Administrator determines
that the Participant has not fully complied with any of the terms of the Release
and the agreement, the Plan Administrator may withhold Severance Benefits not
yet in pay status or discontinue the payment of the Participant’s Severance
Benefits and may require the Participant, by providing written notice of such
repayment obligation to the Participant, to repay any portion of the Severance
Benefits already received under the Plan.  If the Plan Administrator notifies a
Participant that repayment of all or any portion of the Severance Benefits
received under the Plan is required, such amounts shall be repaid within thirty
(30) calendar days of the date the written notice is sent, provided, however,
that if the Participant files an appeal of such determination under the claims
procedures described in Article X, then such repayment obligation shall be
suspended pending the outcome of the appeals procedure.  Any remedy under this
subsection (a) shall be in addition to, and not in place of, any other remedy,
including injunctive relief, that the Company may have.

 

(b)                                 Notwithstanding compliance with
Section 3.02(a), an Eligible Employee will not be eligible to receive Severance
Benefits under any of the following circumstances:

 

(i)                                     The Eligible Employee’s Voluntary
Resignation;

 

(ii)                                  The Eligible Employee resigns employment
(other than a Good Reason Resignation) before the job-end date mutually agreed
to in writing between the Participant and the Employer, including any extension
thereto as is mutually agreed to in writing between the parties;

 

(iii)                               The Eligible Employee’s employment is
terminated for Cause;

 

(iv)                              The Eligible Employee’s employment is
terminated due to the Eligible Employee’s death or Permanent Disability;

 

(v)                                 The Eligible Employee does not return to
work within the period prescribed by law (or if there is no such period
prescribed by law, then within a reasonable period as is determined by the Plan
Administrator) following an approved leave of absence, unless such period is
extended by mutual written agreement of the parties; or

 

(vi)                              The Eligible Employee’s employment with the
Employer terminates as a result of a Change in Control and the Eligible Employee
accepts employment, or has the opportunity to continue employment, with a
Successor (other than under terms and conditions which would permit a Good
Reason Resignation).

 

(c)                                  The Plan Administrator has the discretion
to make initial determinations regarding an Eligible Employee’s eligibility to
receive Severance Benefits hereunder.

 

7

--------------------------------------------------------------------------------


 

(d)                                 An Eligible Employee returning from approved
military leave during the period beginning 60 days before a Change in Control
and ending two years after a Change in Control will be eligible for Severance
Benefits if: (i) he/she is eligible for reemployment under the provisions of the
Uniformed Services Employment and Reemployment Rights Act (USERRA); (ii) his/her
pre-military leave job is eliminated; and (iii) the Employer’s circumstances are
changed so as to make reemployment in another position impossible or
unreasonable, or re-employment would create an undue hardship for the Employer. 
If the Eligible Employee returning from military leave qualifies for Severance
Benefits, his/her severance benefits will be calculated as if he/she had
remained continuously employed from the date he/she began his/her military
leave.  The Eligible Employee must also satisfy any other relevant conditions
for payment, including execution of a Release.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

 

DETERMINATION OF SEVERANCE BENEFITS

 

Section 4.01                            Amount of Severance Benefits Upon
Involuntary Termination and Good Reason Resignation.  The Severance Benefits to
be provided to an Eligible Employee who incurs a Change in Control Termination
and is determined to be eligible for Severance Benefits shall be as follows:

 

(a)                                 Notice Pay.  Except for Officers, each
Eligible Employee who meets the eligibility requirements for Severance Benefits
under Section 3.01, other than for a Good Reason Resignation,  shall receive 30
calendar days notice as a Notice Period.  In the event that the Company
determines that a Participant’s last day of work shall be prior to the end of
his or her Notice Period, such Employee shall be entitled to pay in lieu of
notice for the balance of such Notice Period.  Notice Pay paid to a Participant
shall be in addition to, and not offset against, the Severance Benefits the
Participant may be entitled to receive under this Article IV.  An Eligible
Employee who does not sign, or who revokes his or her signature on, a Release
shall only be eligible for Notice Pay.  Unless otherwise permitted by the
applicable plan documents or laws, an Eligible Employee will not be eligible to
apply for short-term disability, long-term disability and/or workers’
compensation anytime after the Eligible Employee’s last active day at work.

 

(b)                                 Salary Replacement Benefits.  Salary
replacement benefits shall be provided to the Participant in an amount as set
forth in Schedule A.

 

(c)                                  Bonus.

 

(i)                                     The Participant shall receive a cash
payment equal to his or her pro rated annual bonus (based on the number of full
months completed from the beginning of the fiscal year through the Separation
from Service) for the year in which Participant’s Separation from Service
occurs, pursuant to the terms set forth in the applicable incentive plans;
provided, however, that to the extent that a bonus payment for such period is
paid as a result of a Change in Control under the terms of such other incentive
plan, then the amount otherwise payable under this Section 4(c)(i) will be
offset by the payment made under such other incentive plan.

 

(ii)                                  The Participant shall also receive a cash
payment equal to his or her Annual Bonus in an amount as set forth in Schedule
A.

 

(d)                                 Medical, Dental and Health Care
Reimbursement Account Benefits.  The Participant shall continue to be eligible
to participate in the medical, dental and health care reimbursement account
coverage in effect at the date of his or her termination (or generally
comparable coverage) for himself or herself and, where applicable, his or her
spouse or domestic partner and dependents, as the same may be changed from time
to time for employees of the Company generally, as if Participant had continued
in employment during the lesser of (i) the Severance Period or (ii) twelve (12)
months.  The Participant shall be responsible for the payment of the employee
portion of the medical, dental and health care reimbursement account
contributions that are required during the Severance Period and such
contributions shall be made within the time period and in the amounts that other
employees are required to pay to the Company for similar coverage.  The
Participant’s failure to pay the applicable contributions shall result in the
cessation of the applicable medical and dental coverage for the Participant and
his or her spouse or domestic partner and dependents.  In the event that the
Severance Period exceeds twelve months, the Participant will receive a cash
lump-sum payment from the Company equal to the projected value of the employer
portion of the premiums for medical and dental benefits for the time period
between the end of the Coverage Period and the remainder of the Severance
Period.  Such payment shall be made within sixty (60) days following the end of
the Coverage Period.  Notwithstanding any other provision of this Plan to the
contrary, in the event that a Participant commences employment with another
company at any time during the Severance Period and becomes eligible for medical
and/or dental coverage under the plan(s) of such other company,, the Participant
will cease receiving coverage under the Company’s medical and dental plans. 
Within thirty (30) days of Participant’s commencement of employment with another
company, Participant shall provide the Company written notice of such employment
and provide information to the Company regarding the medical and dental benefits
provided to Participant by his or her new employer.  The COBRA continuation
coverage period under section 4980B of the Code shall run concurrently with the
Severance Period.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Stock Options.  Unless otherwise provided
in the award agreement covering such equity award, (i) all stock options held by
the Participant as of his or her Separation from Service Date that were granted
prior to the Change in Control and that are not already exercisable as of such
date shall become exercisable upon a Change in Control Termination, and (ii) all
outstanding stock options held by Participant that were granted prior to the
Change in Control and that are exercisable as of the Separation from Service
Date and all stock options held by the Participant that become exercisable under
the preceding sentence shall be exercisable for the greater of (i) the period
set forth in Participant’s option agreement covering such options, or
(ii) twelve (12) months from the Separation from Service Date.  In no event,
however, shall a stock option be exercisable beyond its original expiration
date.

 

(f)                                   Restricted Stock, Restricted Units and
Performance Units.  All restricted stock, restricted stock units and performance
units held by the Participant as of his or her Separation from Service Date
shall be treated as provided under and in accordance with the terms and
conditions of the applicable award agreement covering such equity award.

 

(g)                                  Outplacement Services.  The Company will
pay the cost of outplacement services for the Participant for a period of twelve
(12) months from Participant’s Separation from Service Date.  The Company shall
pay the cost of outplacement services at either (i) the outplacement agency that
the Company regularly uses for such purpose or (ii) the outplacement agency
selected by the Participant; provided, however, that the Company will be
responsible to pay no more than the cost that would have been incurred had the
Participant used the outplacement agency that the Company regularly uses for
such purpose.

 

(h)                                 Application of Other Plan Provisions.  If
any applicable equity compensation or incentive plan or grant instrument,
without regard to (c), (e) or (f) above, provides the Participant the right to
accelerated vesting or payment of cash incentive awards, stock options,
restricted stock, restricted stock units, performance share units or other
incentive awards, and/or an extension of the otherwise applicable option
exercise period, in the case of termination of employment following a Change in
Control, then the Participant’s right to accelerated payment, vesting or
extension of the option exercise period shall be determined by whichever of the
plan, grant instrument or the provisions of (c), (e) or (f) above provides the
most favorable vesting or exercise rights for the Participant.

 

Section 4.02                            Voluntary Resignation; Termination Due
to Death or Permanent Disability.  If the Eligible Employee’s employment
terminates due to (i) the Eligible Employee’s Voluntary Resignation, (ii) death,
or (iii) Permanent Disability, then the Eligible Employee shall not be entitled
to receive Severance Benefits under this Plan and shall be entitled only to
those benefits (if any) as may be available under the Company’s other benefit
plans and policies effective at the time of such termination.

 

Section 4.03                            Termination for Cause.

 

(a)                                 If any Eligible Employee’s employment is
terminated by the Company for Cause, the Eligible Employee shall not be entitled
to receive Severance Benefits under this Plan and shall be entitled only to
those benefits that are legally required to be provided to the Eligible
Employee.  Notwithstanding any other provision of this Plan to the contrary, if
the Committee or the Plan Administrator determines that an Eligible Employee
(i) has engaged in conduct that constitutes Cause at any time prior to the
Eligible Employee’s Separation from Service Date,  or (ii) after the Employee’s
Separation from Service Date,  has been convicted of or entered a plea of nolo
contendere with respect to either a felony, or a misdemeanor which involves
dishonesty, fraud or morally repugnant behavior, based on conduct which occurred
prior to the Eligible Employee’s Separation from Service Date, any Severance
Benefits payable to the Eligible Employee under this Plan shall immediately
cease, and the Eligible Employee shall be required to return any Severance
Benefits paid to the Eligible Employee prior to such determination.  The Company
may withhold paying Severance Benefits under the Plan pending resolution of any
good faith inquiry that is likely to lead to a finding resulting in Cause.  If
the Company has offset other payments owed to the Eligible Employee under any
other plan or program, it may, in its sole discretion, waive its repayment right
solely with respect to the amount of the offset so credited.

 

(b)                                 Any dispute regarding a termination for
Cause will be resolved by the Plan

 

10

--------------------------------------------------------------------------------


 

Administrator.  Such determination will be based on all of the facts and
circumstances presented to the Plan Administrator by the Company.  If the Plan
Administrator determines that the Eligible Employee’s termination of employment
is for Cause, then the Plan Administrator will notify the Eligible Employee in
writing of such determination, describing in detail the reason for such
determination, including without limitation the specific conduct that
constituted the basis for the determination.  The Eligible Employee shall have
the right to contest the determination of the Plan Administrator in accordance
with the Appeals Procedure described in Section 10.03.

 

Section 4.04                            Reduction of Severance Benefits.  With
respect to amounts paid under the Plan that are not subject to Code Section 409A
and the regulations promulgated thereunder, the Plan Administrator reserves the
right to make deductions in accordance with applicable law for any monies owed
to the Company by the Participant or the value of Company property that the
Participant has retained in his/her possession.  With respect to amounts paid
under the Plan that are subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by the Participant or the value of the Company property that the Participant has
retained in his/her possession; provided, however, that such deduction shall not
exceed $5,000 in the aggregate.

 

Section 4.05                            Non-Duplication of Benefits.  The Plan
is intended to supersede, and not to duplicate, the provisions of the Executive
Severance Plan in any case in which an Eligible Employee would otherwise be
entitled to severance or related benefits under both this Plan and the Executive
Severance Plan arising out of the Eligible Employee’s Change in Control
Termination.  However, the Plan is not intended to supersede any other plan,
program, arrangement or agreement providing an Eligible Employee with severance
or related benefits in the case of an Eligible Employee’s Change in Control
Termination.  In the event that an Eligible Employee becomes entitled to receive
benefits under this Plan and any such benefit duplicates a benefit that would
otherwise be provided under any other plan, program, arrangement or agreement as
a result of the Eligible Employee’s Change in Control Termination, then the
Eligible Employee shall be entitled to receive the greater of the benefit
available under the Plan, on the one hand, and the benefit available under such
other plan, program, arrangement or agreement, on the other.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V

 

METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS

 

Section 5.01                            Method of Payment.  The cash Severance
Benefits to which a Participant is entitled, as determined pursuant to
Section 4.01, shall be paid in a single lump sum payment within sixty (60) days
following the Participant’s Severance from Service Date, subject to the
fulfillment of all conditions for payment set forth in Section 3.02 and subject
to the expiration of the Release revocation period specified in the Release;
provided, however, that the annual bonus amount payable pursuant to
Section 4.01(c)(i) shall be paid at the same time as bonuses would be payable
under the applicable bonus or incentive plan or program.  In no event will
interest be credited on the unpaid balance for which a Participant may become
eligible.  Payment shall be made by mailing to the last address provided by the
Participant to the Company or such other reasonable method as determined by the
Plan Administrator.  Notwithstanding the foregoing, if the Participant’s
Separation from Service is either (i) prior to the date of a Change in Control,
or (ii) following a Change in Control that does not qualify as a “change in
control” under Code Section 409A and the regulations promulgated thereunder,
then any portion of the Severance Benefits payable under this Plan that is
(i) subject to Code Section 409A and the regulations promulgated thereunder and
(ii) equals the amount of benefit the Participant could be eligible to receive
under the Executive Severance Plan (if the Participant were to satisfy the
eligibility requirements in order to receive a benefit under that plan), shall
be paid at the same time and in the same form as under the Executive Severance
Plan.  In no event will interest be credited on the unpaid balance for which a
Participant may become eligible.  Payment shall be made by mailing to the last
address provided by the Participant to the Company or such other reasonable
method as determined by the Plan Administrator.  All payments of Severance
Benefits are subject to applicable federal, state and local taxes and
withholdings.  In the event of the Participant’s death prior to payment being
made, the amount of such payment shall be paid to the Participant’s estate in a
single lump-sum payment within thirty (30) days following the Participant’s
death.

 

Section 5.02                            Other Arrangements.  The provisions of
this Plan may provide for payments to the Eligible Employee under certain
compensation or bonus plans under circumstances where such plans would not
otherwise provide for payment thereof.  It is the specific intention of the
Company that the provisions of this Plan shall supersede any provisions to the
contrary in such plans, to the extent permitted by applicable law, and such
plans shall be deemed to be have been amended to correspond with this Plan
without further action by the Company or the Board.

 

Section 5.03                            Code Section 409A.

 

(a)                                 Notwithstanding any provision of the Plan to
the contrary, if required by Code Section 409A and if a Participant is a Key
Employee, no Benefits shall be paid to the Participant during the Postponement
Period.  If a Participant is a Key Employee and payment of Benefits is required
to be delayed for the Postponement Period under Code Section 409A, the
accumulated amounts withheld on account of Code Section 409A shall be paid in a
lump sum payment within 30 days after the end of the Postponement Period and no
interest or other adjustment shall be made for the delayed payment.  If the
Participant dies during the Postponement Period prior to the payment of
Severance Benefits, the amounts withheld on account of Code Section 409A shall
be paid to the Participant’s estate within thirty (30) days after the
Participant’s death.

 

(b)                                 This Agreement is intended to meet the
requirements of the “short-term deferral” exception, the “separation pay”
exception and other exceptions under Code Section 409A and the regulations
promulgated thereunder.  Notwithstanding anything in this Plan to the contrary,
if required by Code Section 409A, payments may only be made under this Plan upon
an event and in a manner permitted by Code Section 409A, to the extent
applicable.  For purposes of Code Section 409A, the right to a series of
payments under the Plan shall be treated as a right to a series of separate
payments.  All reimbursements and in-kind benefits provided under the Plan shall
be made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the period of time specified in the Plan, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits is not

 

12

--------------------------------------------------------------------------------


 

subject to liquidation or exchange for another benefit.  In no event may a
Participant designate the year of payment for any amounts payable under this
Plan.

 

Section 5.04                            Termination of Eligibility for Benefits.

 

(a)                                 All Eligible Employees shall cease to be
eligible to participate in this Plan, and all Severance Benefits payments shall
cease upon the occurrence of the earlier of:

 

(i)                                     Subject to Article VIII, termination or
modification of the Plan; or

 

(ii)                                  Completion of any obligation of the
Company or its Subsidiaries to make any payment or distribution under Article IV
for the benefit of the Participant.

 

(b)                                 Notwithstanding anything herein to the
contrary, the Company shall have the right to cease all Severance Benefits
payments and to recover payments previously made to the Participant should the
Participant at any time breach the Participant’s undertakings under the terms of
the Plan, including, but not limited to, the confidentiality and
non-disparagement provisions of Article VI, or the Release.

 

Section 5.05                            Limitation on Benefits.

 

(a)                                 Notwithstanding any other provision of this
Plan, in the event it shall be determined that any payment or distribution by
the Company or its Subsidiaries to or for the benefit of a Participant (whether
paid or provided pursuant to the terms of this Plan or otherwise) (a “Payment”)
would be nondeductible by the Company for Federal income tax purposes because of
Section 280G of the Code, then the aggregate present value of the benefits
provided to the Participant pursuant to the rights granted under this Plan (such
benefits are hereinafter referred to as “Plan Payments”) shall be reduced to the
Reduced Amount.  The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Plan Payments without
causing any Payment to be nondeductible by the Company because of Section 280G
of the Code.  For purposes of this Section 5.05, present value shall be
determined in accordance with Section 280G(d)(4)  of the Code.  To the extent
necessary to eliminate an excess parachute amount that would not be deductible
by the Company for Federal income tax purposes because of Section 280G of the
Code, the amounts payable or benefits to be provided to the Participant shall be
reduced such that the economic loss to the executive as a result of the excess
parachute amount elimination is minimized.  In applying this principle, the
reduction shall be made in a manner consistent with the requirements of section
409A and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.

 

(b)                                 If the Firm (as defined in Section 5.05(c))
determines that the payments to the Participant (before any reductions as
described in Section 5.05(a)) on an after-tax basis (i.e., after federal, state
and local income and excise taxes and federal employment taxes) would exceed the
Reduced Amount on an after-tax basis (i.e., after federal, state and local
income and federal employment taxes) then such payments will not be reduced as
is described in Section 5.05(a).

 

(c)                                  All determinations required to be made
under this Section 5.05 shall be made by a nationally recognized accounting or
consulting firm selected by the Executive Vice-President, Human Resources of the
Company (or the equivalent) upon the occurrence of a Potential Change in Control
(the “ Firm”), which shall provide detailed supporting calculations both to the
Company and the Participant within fifteen (15) business days of the Separation
from Service Date or such earlier time as is requested by the Company.  Any such
determination by the Firm shall be binding upon the Company, its successors and
the Participant (subject to (e) below).  Within five (5) business days of the
determination by the Firm as to the Reduced Amount, the Company shall provide to
the Participant such Payments as are then due to the Participant in accordance
with the rights afforded under this Plan or any other applicable plan.

 

(d)                                 The Company shall reimburse the Participant
for any costs or expenses of tax counsel incurred by the Participant in
connection with any audit or investigation by the Internal Revenue Service, or
any state or local tax authorities, concerning the application of Code
Section 280G to any Payments (provided, that the Participant retains tax counsel
acceptable to the Company).  In the event that as a result of any such audit or

 

13

--------------------------------------------------------------------------------


 

investigation, the reduction in Plan Payments under (a) above is finally
determined not to be sufficient in amount to permit the deduction by the Company
of all Payments under Code Section 280G, then the Company shall pay the
Participant an additional amount which shall be sufficient to put the
Participant, after payment of any additional income, employment and excise
taxes, interest and penalties, in substantially the same economic position as if
the reduction had been sufficient.  Notwithstanding anything herein to the
contrary, any reimbursement or payment pursuant to this Section 5.05(d) shall be
made in a manner, and in such timeframe, that complies with the requirements of
Treasury Regulations Section 1.409A-3(i)(1)(v).

 

(e)                                  In the event that the Firm determines that
a reduction effected pursuant to (a) above was excessive in amount due to
changes in relevant data or information following its original determination
under (c) above (including, without limitation, any recalculation regarding the
value of stock options as contemplated under Rev. Proc. 2003-68, Section 3.04),
and that additional Plan Payments could have been made thereunder, the Company
shall promptly make such additional payments to the Participant.

 

14

--------------------------------------------------------------------------------

 

ARTICLE VI

 

CONFIDENTIALITY AND NON-DISPARAGEMENT

 

Section 6.01         Confidential Information.  The Participant agrees that he
or she shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of the
Participant’s assigned duties and for the benefit of the Company, either during
the period of the Participant’s employment or at any time thereafter, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its Subsidiaries, affiliated companies or businesses,
which shall have been obtained by the Participant during the Participant’s
employment by the Company or a Subsidiary.  The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Participant; (ii) becomes known to the public subsequent to disclosure to the
Participant through no wrongful act of the Participant or any representative of
the Participant; or (iii) the Participant is required to disclose by applicable
law, regulation or legal process (provided that, to the extent permitted by law,
regulation or legal process, the Participant provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information).  Notwithstanding clauses (i) and (ii) of the preceding
sentence, the Participant’s obligation to maintain such disclosed information in
confidence shall not terminate where only portions of the information are in the
public domain.

 

Section 6.02         Non-Disparagement.  Each of the Participant and the Company
(for purposes hereof, the Company shall mean only the executive officers and
directors thereof and not any other employees) agrees not to make any statements
that disparage the other party, or in the case of the Company or its
Subsidiaries, their respective affiliates, employees, officers, directors,
products or services.  Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
shall not be subject to this Section 6.02.

 

Section 6.03         Reasonableness.  In the event the provisions of this
Article VI shall ever be deemed to exceed the time, service, scope, geographic
or other limitations permitted by applicable laws in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
service, scope,  geographic or other limitations, as the case may be, permitted
by applicable laws.

 

Section 6.04         Equitable Relief.

 

(a)           By participating in the Plan, the Participant acknowledges that
the restrictions contained in this Article VI are reasonable and necessary to
protect the legitimate interests of the Company, its Subsidiaries and its
affiliates, that the Company would not have established this Plan in the absence
of such restrictions, and that any violation of any provision of this Article VI
will result in irreparable injury to the Company.  By agreeing to participate in
the Plan, the Participant represents that his or her experience and capabilities
are such that the restrictions contained in this Article VI will not prevent the
Participant from obtaining employment or otherwise earning a living at the same
general level of economic benefit as is currently the case.  The Participant
further represents and acknowledges that (i) he or she has been advised by the
Company to consult his or her own legal counsel in respect of this Plan, and
(ii) that he or she has had full opportunity, prior to agreeing to participate
in this Plan, to review thoroughly this Plan with his or her counsel.  The
Company likewise acknowledges that the restrictions contained in Section 6.02
are necessary to protect the legitimate interests of the Participant, and that
any violation of Section 6.02 by the Company will result in irreparable injury
to the Participant.

 

(b)           The Participant agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as an equitable accounting of all earnings, profits and
other benefits arising from any violation of this Article VI, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

 

(c)           The Participant irrevocably and unconditionally (i) agrees that
any suit, action or other legal proceeding arising under the Plan, including
without limitation, any action commenced by the Company for preliminary and
permanent injunctive relief or other equitable relief, may be brought in the
United States District Court for the District of New York, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in New York, (ii) consents to the non-exclusive jurisdiction of any
such court in any

 

15

--------------------------------------------------------------------------------


 

such suit, action or proceeding, and (iii) waives any objection which
Participant may have to the laying of venue of any such suit, action or
proceeding in any such court.  Participant also irrevocably and unconditionally
consents to the service of any process, pleadings, notices or other papers in a
manner permitted by the notice provisions of Section 11.02.

 

Section 6.05         Survival of Provisions.  The obligations contained in this
Article VI shall survive the termination of Participant’s employment with the
Company or a Subsidiary and shall be fully enforceable thereafter.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE PLAN ADMINISTRATOR

 

Section 7.01         Authority and Duties.  It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and the
Committee, to properly administer the Plan.  The Plan Administrator shall have
the full power, authority and discretion to construe, interpret and administer
the Plan, to make factual determinations, to correct deficiencies therein, and
to supply omissions.  All decisions, actions and interpretations of the Plan
Administrator shall be final, binding and conclusive upon the parties with
respect to denied claims for Severance Benefits, except in those cases where
such determination is subject to review by the Named Appeals Fiduciary (as
defined in Section 10.04).  The Plan Administrator may adopt such rules and
regulations and may make such decisions as it deems necessary or desirable for
the proper administration of the Plan.

 

Section 7.02         Compensation of the Plan Administrator.  The Plan
Administrator appointed for periods prior to a Potential Change in Control shall
receive no compensation for services as such.  The Plan Administrator appointed
for periods on and after a Potential Change in Control will be entitled to
receive reasonable compensation as is mutually agreed upon between the parties. 
All reasonable expenses of the Plan Administrator shall be paid or reimbursed by
the Company upon proper documentation.  The Plan Administrator shall be
indemnified by the Company against personal liability for actions taken in good
faith in the discharge of the Plan Administrator’s duties.

 

Section 7.03         Records, Reporting and Disclosure.  The Plan Administrator
shall keep a copy of all records relating to the payment of Severance Benefits
to Participants and former Participants and all other records necessary for the
proper operation of the Plan.  All Plan records shall be made available to the
Committee, the Company and to each Participant for examination during business
hours except that a Participant shall examine only such records as pertain
exclusively to the examining Participant and to the Plan.  The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Company, as payor of the Severance Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable).

 

17

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

AMENDMENT, TERMINATION AND DURATION

 

Section 8.01         Amendment, Suspension and Termination.  Except as otherwise
provided in this Section 8.01, the Board or its delegee shall have the right, at
any time and from time to time prior to the occurrence of a Potential Change in
Control (and after the Potential Change in Control has expired in accordance
with Section 2.26(y)), to amend, suspend or terminate the Plan in whole or in
part, for any reason or without reason, and without either the consent of or the
prior notification to any Participant, by a formal written action.  After the
occurrence of a Potential Change in Control, the Board or its delegee shall have
the right to amend the Plan, provided however, that (a) in no event shall any
amendment give the Company the right to recover any amount paid to a Participant
prior to the date of such amendment or to cause the cessation of Severance
Benefits already approved for a Participant who has executed a Release as
required under Section 3.02 and (b) the Plan may not be amended in any manner
that adversely affects any right of a Participant or Eligible Employee without
the written consent of such Participant or Eligible Employee.  Any amendment or
termination of the Plan must comply with all applicable legal requirements
including, without limitation, compliance with Code Section 409A and the
regulations and ruling promulgated thereunder, securities, tax, or other laws,
rules, regulations or regulatory interpretations thereof, applicable to the
Plan.

 

Section 8.02         Duration.  The Plan shall continue in full force and effect
until termination of the Plan pursuant to Section 8.01; provided, however, that
after the termination of the Plan, if any Participants terminated employment due
to an Involuntary Termination prior to the termination of the Plan and are still
receiving Severance Benefits under the Plan, the Plan shall remain in effect
until all of the obligations of the Company are satisfied with respect to such
Participants.

 

18

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DUTIES OF THE COMPANY AND THE COMMITTEE

 

Section 9.01         Records.  The Company or a Subsidiary thereof shall supply
to the Committee all records and information necessary to the performance of the
Committee’s duties.

 

Section 9.02         Payment.  Payments of Severance Benefits to Participants
shall be made in such amount as determined by the Committee under Article IV,
from the Company’s general assets or from a supplemental unemployment benefits
trust, in accordance with the terms of the Plan, as directed by the Committee.

 

Section 9.03         Discretion.  Any decisions, actions or interpretations to
be made under the Plan by the Board, the Committee and the Plan Administrator,
acting on behalf of either, shall be made in each of their respective sole
discretion, not in any fiduciary capacity and need not be uniformly applied to
similarly situated individuals and such decisions, actions or interpretations
shall be final, binding and conclusive upon all parties.  As a condition of
participating in the Plan, the Participant acknowledges that all decisions and
determinations of the Board, the Committee and the Plan Administrator taken in
good faith shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under the Plan
on his or her behalf.

 

19

--------------------------------------------------------------------------------


 

ARTICLE X

 

CLAIMS PROCEDURES

 

Section 10.01       Claim.  Each Participant under this Plan may contest any
action taken or determination made by the Company, the Board, the Committee or
the Plan Administrator that affects the rights of such Participant hereunder by
completing and filing with the Plan Administrator a written request for review
in the manner specified by the Plan Administrator.  No person may bring an
action for any alleged wrongful denial of Plan benefits in a court of law unless
the claims procedures described in this Article X are exhausted and a final
determination is made by the Plan Administrator and/or the Named Appeals
Fiduciary, except in circumstances where the Participant has a reasonable basis
to conclude that the pursuit of his/her claim through the claims procedure would
be futile.  If the terminated Participant or interested person challenges a
decision by the Plan Administrator and/or Named Appeals Fiduciary, a review by
the court of law will be limited to the facts, evidence and issues presented to
the Plan Administrator during the claims procedure set forth in this Article X. 
Facts and evidence that become known to the terminated Participant or other
interested person after having exhausted the claims procedure must be brought to
the attention of the Plan Administrator for reconsideration of the claims
administrator.  Issues not raised with the Plan Administrator and/or Named
Appeals Fiduciary will be deemed waived.

 

Section 10.02       Initial Claim.  Before the date on which payment of
Severance Benefits commences, each application for benefits must be supported by
such information as the Plan Administrator deems relevant and appropriate.  In
the event that any claim relating to the administration of Severance Benefits is
denied in whole or in part, the terminated Participant or his or her beneficiary
(“claimant”) whose claim has been so denied shall be notified of such denial in
writing by the Plan Administrator within ninety (90) days after the receipt of
the claim for benefits.  This period may be extended an additional ninety (90)
days if the Plan Administrator determines such extension is necessary and the
Plan Administrator provides notice of extension to the claimant prior to the end
of the initial ninety (90) day period.  The notice advising of the denial shall
specify the following: (i) the reason or reasons for denial, (ii) make specific
reference to the Plan provisions on which the determination was based,
(iii) describe any additional material or information necessary for the claimant
to perfect the claim (explaining why such material or information is needed),
and (iv) describe the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.

 

Section 10.03       Appeals of Denied Administrative Claims.  All appeals shall
be made by the following procedure:

 

(a)           A claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial.  Such notice shall be filed
within sixty (60) calendar days of notification by the Plan Administrator of the
denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based.  Appeals not timely filed shall be barred.

 

(b)           The Named Appeals Fiduciary shall consider the merits of the
claimant’s written presentations, the merits of any facts or evidence in support
of the denial of benefits, and such other facts and circumstances as the Named
Appeals Fiduciary shall deem relevant.

 

(c)           The Named Appeals Fiduciary shall render a determination upon the
appealed claim which determination shall be accompanied by a written statement
as to the reasons therefor.  The determination shall be made to the claimant
within sixty (60) days of the claimant’s request for review, unless the Named
Appeals Fiduciary determines that special circumstances require an extension of
time for processing the claim.  In such case, the Named Appeals Fiduciary shall
notify the claimant of the need for an extension of time to render its decision
prior to the end of the initial sixty (60) day period, and the Named Appeals
Fiduciary shall have an additional sixty (60) day period to make its
determination.  The determination so rendered shall be binding upon all parties
as long as it is made in good faith.  If the determination is adverse to the
claimant, the notice shall (i) provide the reason or reasons for denial,
(ii) make specific reference to the Plan provisions on which the determination
was based, (iii) include a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to a the claimant’s claim for
benefits, and (iv) state that the claimant has the right to bring an action
under section 502(a) of ERISA.

 

20

--------------------------------------------------------------------------------


 

Section 10.04       Appointment of the Named Appeals Fiduciary.  The Named
Appeals Fiduciary shall be the person or persons named as such by the Board or
Committee, or, if no such person or persons be named, then the person or persons
named by the Plan Administrator as the Named Appeals Fiduciary; provided
however, that effective on the date of a Change in Control, the Plan
Administrator shall also serve as the Named Appeals Fiduciary.  For periods
before the date of a Change in Control, Named Appeals Fiduciaries may at any
time be removed by the Board or Committee, and any Named Appeals Fiduciary named
by the Plan Administrator may be removed by the Plan Administrator.  All such
removals may be with or without cause and shall be effective on the date stated
in the notice of removal.  The Named Appeals Fiduciary shall be a “Named
Fiduciary” within the meaning of ERISA, and unless appointed to other fiduciary
responsibilities, shall have no authority, responsibility, or liability with
respect to any matter other than the proper discharge of the functions of the
Named Appeals Fiduciary as set forth herein.

 

Section 10.05       Arbitration; Expenses.  In the event of any dispute under
the provisions of this Plan, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall have the
dispute, controversy or claim settled by arbitration in New York, New York (or
such other location as may be mutually agreed upon by the Employer and the
Participant) in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and the Participant, respectively, and the third of whom shall be
selected by the other two arbitrators.  Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically enforceable. 
The arbitrators shall have no authority to modify any provision of this Plan or
to award a remedy for a dispute involving this Plan other than a benefit
specifically provided under or by virtue of the Plan.  If the Participant
substantially prevails on any material issue, which is the subject of such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrators and any expenses
relating to the conduct of the arbitration (including the Company’s and
Participant’s reasonable attorneys’ fees and expenses).  Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

 

21

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01       Nonalienation of Benefits.  None of the payments, benefits
or rights of any Participant shall be subject to any claim of any creditor of
any Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant.  No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, contingently or
otherwise, under this Plan, except for the designation of a beneficiary as set
forth in Section 5.01.

 

Section 11.02       Notices.  All notices and other communications required
hereunder shall be in writing and shall be delivered personally or mailed by
registered or certified mail, return receipt requested, or by overnight express
courier service.  In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to the Plan Administrator.

 

Section 11.03       Successors.  Any Successor shall assume the obligations
under this Plan and expressly agree to perform the obligations under this Plan.

 

Section 11.04       Other Payments.  Except as otherwise provided in this Plan,
no Participant shall be entitled to any cash payments or other severance
benefits under any of the Company’s then current severance pay policies for a
termination that is covered by this Plan for the Participant, including, without
limitation, the Executive Severance Plan.

 

Section 11.05       No Mitigation.  Except as otherwise provided in
Section 4.01(d) and Section 4.04, Participants shall not be required to mitigate
the amount of any Severance Benefits provided for in this Plan by seeking other
employment or otherwise, nor shall the amount of any Severance Benefits provided
for herein be reduced by any compensation earned by other employment or
otherwise, except if the Participant is re-employed by the Company, in which
case Severance Benefits shall cease.

 

Section 11.06       No Contract of Employment.  Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Eligible Employee or any person whosoever, the right to be retained in the
service of the Company, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.

 

Section 11.07       Severability of Provisions.  Except as set forth in
Section 6.03, if any provision of this Plan shall be held invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect any other provisions hereof, and this Plan
shall be construed and enforced as if such provisions had not been included.

 

Section 11.08       Heirs, Assigns, and Personal Representatives.  This Plan
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future.

 

Section 11.09       Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

Section 11.10       Gender and Number.  Where the context admits: words in any
gender shall include any other gender, and, except where otherwise clearly
indicated by context, the singular shall include the plural, and vice-versa.

 

Section 11.11       Unfunded Plan.  The Plan shall not be funded.  No
Participant shall have any right to, or interest in, any assets of the Company
that may be applied by the Company to the payment of Severance Benefits.

 

22

--------------------------------------------------------------------------------


 

Section 11.12       Payments to Incompetent Persons.  Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

 

Section 11.13       Lost Payees.  A benefit shall be deemed forfeited if the
Committee is unable to locate a Participant to whom Severance Benefits are due. 
Such Severance Benefits shall be reinstated if application is made by the
Participant for the forfeited Severance Benefits while this Plan is in
operation.

 

Section 11.14       Controlling Law.  This Plan shall be construed and enforced
according to the laws of the State of New York to the extent not superseded by
Federal law.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SEVERANCE BENEFITS
SALARY REPLACEMENT AND ANNUAL BONUS

 

Employee Classification

 

Severance Period

 

Salary Replacement and Annual Bonus

CEO

 

24 months

 

2.0 times annual Base Salary and Annual Bonus

Officers & Corporate Band 1 Direct Reports to CEO

 

24 months

 

2.0 times annual Base Salary and Annual Bonus

Corporate Band 1 & 2

 

18 months

 

1.5 times annual Base Salary and Annual Bonus

Select Other Band 1 - 3*

 

12 months

 

1.0 times annual Base Salary and Annual Bonus

 

--------------------------------------------------------------------------------

*Select positions approved by the Committee.

 

A-1

--------------------------------------------------------------------------------
